 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN M. TIDWELL,                                    No. 2:19-cv-1486 TLN DB P
12                             Plaintiff,
13              v.                                        ORDER
14    KEELY BOSLER, et al.,
15                             Defendants.
16

17            Plaintiff moves to voluntarily dismiss this case. The Court construes this motion as one

18   brought pursuant to Federal Rule of Civil Procedure 41(a), which is self-effectuating where, as

19   here, the defendant has not filed an answer or motion for summary judgment. Wilson v. City of

20   San Jose, 111 F.3d 688, 692 (9th Cir.1997). Accordingly, IT IS HEREBY ORDERED that

21   plaintiff’s motion is denied as moot. The Clerk of Court is directed to close this case.

22   Dated: March 3, 2020

23

24
     /DLB7;
25   DB/Inbox/Routine/tidw1486.dism


26
27

28
                                                          1
